 



Exhibit 10.3
SUBORDINATION AGREEMENT
This Subordination Agreement (this “Agreement”) is entered into as of the 19th
day of December, 2007, by and among Verizon Federal Inc., a Delaware corporation
(“Subordinated Lender”), and Laurus Master Fund, Ltd., a Cayman Islands
corporation (“Laurus”), Kallina Corporation, a Delaware corporation (“Kallina”),
Valens U.S. SPV I, LLC, a Delaware limited liability corporation (“Valens
U.S.”), Valens Offshore SPV I, Ltd., a Cayman Islands company (“Valens Offshore
I”), Valens Offshore SPV II, Corp., a Delaware corporation (“Valens Offshore
II”) and PSource Structured Debt Limited, a Guernsey limited liability
closed-ended company (“PSource”, and together with Laurus, Kallina, Valens U.S.,
Valens Offshore I and Valens Offshore II, the “Senior Lenders”).
BACKGROUND
WHEREAS, the Senior Lenders currently have an investment in Applied Digital
Solutions, Inc., a Delaware corporation (the “Company”) pursuant to, and in
accordance with (i) that certain Securities Purchase Agreement dated on or about
August 24, 2006 by and between the Company and Laurus (as amended, modified or
supplemented from time to time, the “2006 Securities Purchase Agreement”) and
the Related Agreements referred to in the 2006 Securities Purchase Agreement;
(ii) the Securities Purchase Agreement dated on or about August 31, 2007 by and
between the Company and Kallina (as amended, modified or supplemented from time
to time, the “2007 Securities Purchase Agreement” together with the 2006
Securities Purchase Agreement, the “Securities Purchase Agreement”) and the
Related Agreements referred to in the 2007 Securities Purchase Agreement.
WHEREAS, certain of the Senior Lenders are a party to that certain Intercreditor
Agreement by and among Laurus, Kallina, Valens U.S., Valens Offshore II, and the
Company, dated as of August 31, 2007;
WHEREAS, the Senior Lenders are a party to that certain Omnibus Amendment and
Waiver by and among the Senior Lenders and the Company, dated as of October 31,
2007;
WHEREAS, the Senior Lenders require that the Subordinated Lender enter into this
Agreement;
WHEREAS, the Company has issued or will issue a guaranty (the “Guaranty”) of the
obligations of its subsidiary, Government Telecommunications, Inc. (“GTI”), to
the Subordinated Lender;
WHEREAS, the Subordinated Lender has agreed, subject to the terms herein, to
subordinate all obligations, arising under the Guaranty, to the Senior Lenders;
and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, for the purpose of this Agreement, “Subsidiary” or “Subsidiaries” means
the following subsidiaries of the Company: Computer Equity Corporation, Pacific
Decision Sciences Corporation, Perimeter Acquisition Corp., and Thermo Life
Energy Corp.
NOW, THEREFORE, the Subordinated Lender and the Senior Lenders agree as follows:
TERMS
1. All obligations of the Company and/or any of its Subsidiaries to the Senior
Lenders, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent or now or hereafter existing, or due or to become due are
referred to as “Senior Liabilities”. Any and all loans made by, or obligations
owed to, the Subordinated Lender to the Company and/or any of its Subsidiaries,
together with all other obligations (whether monetary or otherwise) of the
Company and/or any of its Subsidiaries to the Subordinated Lender (in each case,
including any interest, fees or penalties related thereto), howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent or now
or hereafter existing, or due or to become due are referred to as “Junior
Liabilities”. It is expressly understood and agreed that the term “Senior
Liabilities”, as used in this Agreement, shall include, without limitation, any
and all interest, fees and penalties accruing on any of the Senior Liabilities
after the commencement of any proceedings referred to in paragraph 4 of this
Agreement, notwithstanding any provision or rule of law which might restrict the
rights of the Senior Lenders, as against the Company, its Subsidiaries or anyone
else, to collect such interest, fees or penalties, as the case may be. It is
expressly understood and agreed that GTI’s obligations to the Subordinated
Lender are not included within the definition of either “Junior Liabilities” or
“Senior Liabilities.”
2. Except as expressly otherwise provided in this Agreement or as the Senior
Lenders may otherwise expressly consent in writing, the payment of the Junior
Liabilities shall be postponed and subordinated in right of payment and priority
to the payment in full of all Senior Liabilities. Furthermore, whether directly
or indirectly, no payments or other distributions whatsoever in respect of any
Junior Liabilities shall be made (whether at stated maturity, by acceleration or
otherwise), nor shall any property or assets of the Company or any of its
Subsidiaries be applied to the purchase or other acquisition or retirement of
any Junior Liability until such time as the Senior Liabilities have been
indefeasibly paid in full. Notwithstanding anything to the contrary contained in
this paragraph 2 or elsewhere in this Agreement, the Company may make payments
to the Subordinated Lender with respect to the Junior Liabilities arising under
the Guaranty, so long as (i) no Event of Default (as defined in the
documentation evidencing the Senior Liabilities) has occurred and is continuing
at the time of any such payment or after giving effect to such payment,
(ii) such payment with respect to the Junior Liabilities arising under the
Guaranty shall be no more than $1,000,000 per annum in the aggregate, (iii) LV
Administrative Services, Inc., as agent for the Senior Lenders, shall have
consented in writing in its reasonable discretion to the timing of such payment
after considering among other things the effect such payment may have on the
financial condition of the Company, and (iv) the excess cash, as determined in a
manner acceptable to LV Administrative Services, Inc., as agent for the Senior
Lenders, held by the Company in depository accounts is not less than $1,000,000
after giving effect to such payment.

 

-2-



--------------------------------------------------------------------------------



 



3. The Senior Lenders shall have the exclusive right to manage, perform and
enforce the underlying terms of the Securities Purchase Agreement, the Related
Agreements and each other document, instrument and agreement executed from time
to time in connection therewith (collectively, the “Security Agreements”)
relating to the assets of the Company and its Subsidiaries and to exercise and
enforce its rights according to its discretion. The Subordinated Lender waives
all rights to affect the method or challenge the appropriateness of any action
taken by the Senior Lenders in connection with the Senior Lender’s enforcement
of its rights under the Security Agreements. Only the Senior Lenders shall have
the right to restrict, permit, approve or disapprove the sale, transfer or other
disposition of the assets of the Company or any of its Subsidiaries. As between
the Senior Lenders and the Subordinated Lender, the terms of this Agreement
shall govern even if all or part of the Senior Lenders’ liens are avoided,
disallowed, set aside or otherwise invalidated.
4. In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to the Company and/or any
of its Subsidiaries or to its creditors, as such, or to its property (whether
voluntary or involuntary, partial or complete, and whether in bankruptcy,
insolvency or receivership, or upon an assignment for the benefit of creditors,
or any other marshalling of the assets and liabilities of the Company and/or any
of its Subsidiaries, or any sale of all or substantially all of the assets of
the Company and/or any of its Subsidiaries, or otherwise), the Senior
Liabilities shall first be paid in full before the Subordinated Lender shall be
entitled to receive and to retain any payment, distribution, other rights or
benefits in respect of any Junior Liability. Until the Senior Liabilities are
paid in full, the Subordinated Lender hereby irrevocably agrees not to vote any
proof of claim (or scheduled claim) in favor of, or against, any plan of
reorganization filed in a bankruptcy proceeding filed by or against the Company,
and the Subordinated Lender further agrees to make available to the Senior
Lender any dividends, payments or disbursements made in payment of the
Subordinated Lender’s proof of claim (or scheduled claim). In the event, prior
to indefeasible payment in full of the Senior Liabilities, Subordinated Lender
shall receive any payment in respect of the Junior Liabilities and/or in
connection with the enforcement of such Subordinated Lender’s rights and
remedies against the Company and/or any of its Subsidiaries, whether arising in
connection with the Junior Liabilities or otherwise, except payments made to
Subordinated Lender by GTI, then such Subordinated Lender shall forthwith
deliver, or cause to be delivered, the same to the Senior Lenders in precisely
the form held by such Subordinated Lender (except for any necessary endorsement)
and until so delivered the same shall be held in trust by such Subordinated
Lender as the property of the Senior Lenders.
5. The Subordinated Lender will mark its/his books and records so as to clearly
indicate that its/his respective Junior Liabilities are subordinated in
accordance with the terms of this Agreement. The Subordinated Lender will
execute such further documents or instruments and take such further action as
the Senior Lenders may reasonably request from time to time to carry out the
intent of this Agreement.

 

-3-



--------------------------------------------------------------------------------



 



6. The Subordinated Lender hereby waives all diligence in collection or
protection of or realization upon the Senior Liabilities or any security for the
Senior Liabilities.
7. No Subordinated Lender will without the prior written consent of the Senior
Lenders: (a) attempt to enforce or collect any Junior Liability or any rights in
respect of any Junior Liability; or (b) commence, or join with any other
creditor in commencing, any bankruptcy, reorganization or insolvency proceedings
with respect to the Company and/or any of its Subsidiaries.
8. The Senior Lenders may, from time to time, at its sole discretion and without
notice to the Subordinated Lender, take any or all of the following actions:
(a) retain or obtain a security interest in any non-GTI property to secure any
of the Senior Liabilities; (b) retain or obtain the primary or secondary
obligation of any other obligor or obligors with respect to any of the Senior
Liabilities; (c) extend or renew for one or more periods (whether or not longer
than the original period), alter, increase or exchange any of the Senior
Liabilities, or release or compromise any obligation of any nature of any
obligor with respect to any of the Senior Liabilities; and (d) release its
security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Senior
Liabilities, or extend or renew for one or more periods (whether or not longer
than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property.
9. The Senior Lenders may, from time to time, whether before or after any
discontinuance of this Agreement, without notice to the Subordinated Lender,
assign or transfer any or all of the Senior Liabilities or any interest in the
Senior Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were the Senior Lenders, as applicable; provided,
however, that, unless the Senior Lenders shall otherwise consent in writing, the
Senior Lenders shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lenders, as to those of the Senior Liabilities which the Senior Lenders
have not assigned or transferred.
10. The Senior Lenders shall not be prejudiced in its rights under this
Agreement by any act or failure to act of the Subordinated Lender, or any
noncompliance of the Subordinated Lender with any agreement or obligation,
regardless of any knowledge thereof which the Senior Lenders may have or with
which the Senior Lenders may be charged; and no action of the Senior Lenders
permitted under this Agreement shall in any way affect or impair the rights of
the Senior Lenders and the obligations of the Subordinated Lender under this
Agreement.

 

-4-



--------------------------------------------------------------------------------



 



11. No delay on the part of the Senior Lenders in the exercise of any right or
remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by the Senior Lenders of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon the Senior Lenders except as expressly set
forth in a writing duly signed and delivered on behalf of the Senior Lenders.
For the purposes of this Agreement, Senior Liabilities shall have the meaning
set forth in Section 1 above, notwithstanding any right or power of the
Subordinated Lender or anyone else to assert any claim or defense as to the
invalidity or unenforceability of any such obligation, and no such claim or
defense shall affect or impair the agreements and obligations of the
Subordinated Lender under this Agreement.
12. This Agreement shall continue in full force and effect after the filing of
any petition (“Petition”) by or against the Company and/or any of its
Subsidiaries under the United States Bankruptcy Code (the “Code”) and all
converted or succeeding cases in respect thereof. All references herein to the
Company and/or Subsidiary shall be deemed to apply to the Company and such
Subsidiary as debtor-in-possession and to a trustee for the Company and/or such
Subsidiary. If the Company or any of its Subsidiaries shall become subject to a
proceeding under the Code, and if the Senior Lenders shall desire to permit the
use of cash collateral or to permit or provide post-Petition financing from the
Senior Lenders (or an affiliate or a third party satisfactory to the Senior
Lenders) to the Company or any such Subsidiary under the Code, the Subordinated
Lender agrees as follows: (1) adequate notice to such Subordinated Lender shall
be deemed to have been provided for such consent or post-Petition financing if
such Subordinated Lender receives notice thereof three (3) business days (or
such shorter notice as is given to the Senior Lenders) prior to the earlier of
(a) any hearing on a request to approve such post-petition financing or (b) the
date of entry of an order approving same and (2) no objection will be raised by
the Subordinated Lender to any such use of cash collateral or such post-Petition
financing from the Senior Lenders (or an affiliate of the Senior Lenders).
13. This Agreement shall be binding upon the Subordinated Lender and upon the
heirs, legal representatives, successors and assigns of the Subordinated Lender
and the successors and assigns of the Subordinated Lender. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall be deemed to constitute one agreement. It is
understood and agreed that if facsimile copies of this Agreement bearing
facsimile signatures are exchanged between the parties hereto, such copies shall
in all respects have the same weight, force and legal effect and shall be fully
as valid, binding, and enforceable as if such signed facsimile copies were
original documents bearing original signature.

 

-5-



--------------------------------------------------------------------------------



 



14. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED
ACCORDING TO, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS PROVISIONS THEREOF AND SHALL BE BINDING UPON THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. ANY ACTION BROUGHT CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE
COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT THE SENIOR LENDER MAY CHOOSE TO WAIVE THIS PROVISION AND
BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. PAYMENTS FROM GTI TO THE
SUBORDINATED LENDER ARE NOT TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. The
individuals executing this Agreement on behalf of the Subordinated Lender agree
to submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
[signature page follows]

 

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been made and delivered this 19th day of
December, 2007.

            LAURUS MASTER FUND, LTD.
      By:   /s/ David Grin       Name:   David Grin       Title:   Director     
  KALLINA CORPORATION
      By:   /s/ David Grin       Name:   David Grin       Title:   Director    
  VALENS U.S. SPV I, LLC
      By:   /s/ David Grin       Name:   David Grin       Title:   Director    
  VALENS OFFSHORE SPV I, LTD.
      By:   /s/ David Grin       Name:   David Grin       Title:   Director    
  VALENS OFFSHORE SPV II, CORP.
      By:   /s/ David Grin       Name:   David Grin       Title:   Director    
  PSOURCE STRUCTURED DEBT LIMITED
      By:   /s/ David Grin       Name:   David Grin       Title:   Director    

 

-7-



--------------------------------------------------------------------------------



 



            VERIZON FEDERAL INC.
      By:   /s/ Mary L. Coyne       Name:   Mary L. Coyne       Title:  
Associate General Counsel, Verizon Business       LV ADMINISTRATIVE SERVICES,
INC.
      By:   /s/ David Grin       Name:   David Grin       Title:   Director    

          Acknowledged and Agreed to by:    
 
        APPLIED DIGITAL SOLUTIONS, INC.    
 
       
By:
  /s/ Lorraine M. Breece    
 
       
 
  Name: Lorraine M. Breece    
 
  Title:   SVP, ACFO    

 

-8-